Citation Nr: 1119948	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right elbow disability.
  
2.  Entitlement to a rating in excess of 10 percent for a left elbow disability.

3.  Entitlement to a rating in excess of 10 percent for a lower back disability.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities. 

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disability.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder disability.



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1968, from August 1973 to August 1975, and from March 1978 to May 1991.

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions by RO in Milwaukee, Wisconsin.  The record shows that the Veteran moved to Kentucky in August 2008; the Louisville RO now has jurisdiction over the case.

The Veteran testified at a Travel Board hearing held at the Milwaukee RO in April 2005 before a Veterans Law Judge (VLJ).  That hearing covered claims of entitlement to increased disability ratings for hypertension, left and right knee disabilities, and right and left elbow disabilities.

Then, in a January 2008 rating decision, the RO denied a rating in excess of 10 percent for arthritis of the lumbar spine, L3-L4; denied service connection for radiculopathy of the bilateral lower extremities; and reopened, but once again denied, the Veteran's claim for service connection for right and left shoulder conditions.  The Veteran perfected an appeal as to these additional four issues.

In December 2009, the Board issued a decision which denied the Veteran's claim for an increased rating for hypertension; and remanded claims for increased ratings for the Veteran's knees, elbows, and back, for service connection for radiculopathy, and to reopen service connection for bilateral shoulder conditions. 

The remand specified that VA examinations should be provided for the Veteran's knees and elbows, and that the Veteran should be scheduled for a Board hearing with regard to his shoulder, back and radiculopathy claims.

The VLJ who conducted the Veteran's hearing in 2005 has since retired from the Board.  However, the Veteran participated in another Board hearing in February 2011 before the undersigned VLJ who took testimony on all the issues that are currently on appeal.  It is noted, however, that the Veteran has withdrawn his appeal with regard to his service connected knee disabilities, and that he has been considered totally disabled due to his service connected disabilities since 2005.  

The issues of an increased rating for the Veteran's back disability and service connection for radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Even considering functional limitation, the Veteran has consistently demonstrated elbow flexion in excess of 100 degrees and extension not limited to 45 degrees.

2.  The RO most recently denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability in a January 2004 rating decision.  The Veteran was notified of the decision, but he did not file an appeal.

3.  Evidence obtained since the January 2004 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder disability. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5205, 5206, 5207, 5208 (2010).
  
2.  Criteria for a rating in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5205, 5206, 5207, 5208 (2010).

3.  The January 2004 rating decision which denied entitlement to service connection for a bilateral shoulder disability is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
Right and left elbow disabilities
  
In December 2000, the Veteran's claim for an increased rating for his bilateral elbow disability was received.  Since that time, the Veteran has testified about his elbows at two hearings before the Board, and he has had his elbows examined by VA.  In December 2002, the Veteran's noncompensable ratings for his elbow disabilities were increased to 10 percent for each elbow and made effective the date the Veteran's claim was received.

Accordingly, the Veteran currently receives a 10 percent rating for each elbow disability under 38 C.F.R. § 4.71a, DC 5003-5207.  

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major extremity (this Veteran's right) to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 70 degrees; and a 40 percent evaluation is warranted when flexion is limited to 55 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of flexion of the minor extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 90 degrees.  A 30 percent evaluation is warranted when flexion is limited to 55 degrees.

Under Diagnostic Code 5207, limitation of extension of either elbow to 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5208, a 20 percent evaluation is warranted for forearm flexion limited to 100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Higher ratings are available for ankylosis of the elbow, but no ankylosis has been shown in this case.

In March 2001, the Veteran underwent a VA examination of his elbows.  The examiner indicated that the Veteran had not received any elbow treatment over the previous few years.  He denied having difficulty with his elbow freezing since service, although he did report that his right elbow had recently swelled up after unloading 14,000 pounds of paper at his job as a stocker.  The Veteran reported quitting that job a week later, and he indicated that the pain and swelling had subsided in the right elbow since that time.  With regard to the left elbow, the Veteran reported occasional pain with repetitive motion.  The Veteran denied any stiffness, weakness, swelling, heat or redness, and the examiner found no instability, giving way, locking or fatigability in his left elbow.  

On range of motion testing, the Veteran demonstrated flexion from neutral to 145 degrees and he had strength that was 5/5 in his upper extremities.  The examiner also found no evidence of numbness or tingling, and noted that there was no erythema, swelling, or tenderness in any joint.  The diagnosis was degenerative disease.  

In December 2002, the Veteran complained that he was concerned about the elbow pain he was experiencing and not with the limitation of motion.  He added that he continued to lift weights in spite of the pain in order to be able to function. 

At his hearing in April 2005, the Veteran stated that he did have pain in his elbows, but he stated that he had not been in a position to put his elbows under a lot of stress.  The Veteran indicated that his elbows were essentially the same as they were when they were previously evaluated and had not worsened since then.  He denied having any locking in his elbows since retiring. 

The Veteran underwent a VA examination in July 2010.  The examiner noted no elbow deformity, giving way, locking or incoordination, but he did note instability, pain, stiffness, and weakness.  The Veteran reported that the joint disease flared-up weekly.  On range of motion testing, the Veteran was found to have flexion from 20-110 degrees, and extension from -20 degrees in the left elbow, and flexion of the right elbow from 30 to 115 degrees, and extension from -30 degrees.   The examiner indicated that the was objective evidence of pain in both arms with active motion.  However, there was no additional loss of motion with repetitive motion.  X-rays showed degenerative changes in both elbows.  The Veteran was diagnosed with osteoarthritis in both elbows.  It was noted that his elbows caused decreased concentration, poor social interactions, problems with lifting and carrying, decreased strength, pain, weakness and fatigue.  

In February 2011, the Veteran testified at a second hearing before the Board, asserting that his elbow disabilities were more severe than they were currently rated.  He reported having constant elbow pain, and he stated that he experiences elbow pain with all activities, such as cooking, carrying school books, and bicycling.  The Veteran was asked whether he was able to bend his elbows to which he indicated that it was limited by pain, but he was able to force himself to move his elbows through the full range of motion.

As noted above, the Veteran has undergone range of motion testing at two VA examinations during the course of his appeal.  At the first examination, in 2001, the Veteran essentially demonstrated normal range of motion.  The Veteran underwent a second VA examination in July 2010 at which he was found to have lost 20 degrees of full extension on the left, and 30 degrees of full extension on the right.  He also had lost 35 degrees of full flexion on the left and 30 degrees of full flexion on the right.  However, this limitation is not anywhere near the limitation of either flexion (to 90 degrees) or extension (to 75 degrees) as would warrant a rating in excess of 10 percent.  

The Veteran's VA treatment records have been reviewed, but they fail to show range of motion findings that differ from what was shown on the examination.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the examiner at the most recent VA examination acknowledged that the Veteran demonstrated objective evidence pain, but there was no indication that this pain limited the motion of the Veteran's elbows to such a degree that a rating in excess of 10 percent was warranted.  Furthermore, the examiner noted that repetitive motion did not additionally limit the Veteran's range of motion.  As such, the Board does not believe that functional limitation is sufficient to warrant a higher rating.

In reaching this conclusion, the Board has paid careful attention to the complaints that the Veteran advanced in his numerous letters.  However, his complaints of pain have been taken into account at the VA examinations, but as described, the Veteran's bilateral elbow pain has not been shown to sufficiently limit function so as to warrant a rating in excess of 10 percent for either elbow.

Therefore, the criteria for a schedular rating in excess of 10 percent for either elbow have not been met, and the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral elbow disabilities that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which produces limitation of motion, which, however, is contemplated in the rating assigned.  Accordingly, an extraschedular rating is not warranted. 

III.  New and Material Evidence

The Veteran's claim of entitlement to service connection for bilateral shoulder disabilities was most recently denied by a January 2004 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran separated from the military in May 1991 after approximately 20 years of military service, and promptly filed a claim for VA disability benefits for his shoulder, reporting that he had experienced shoulder pain while in service.  The Veteran was provided with a VA examination in August 1991 to investigate his shoulder complaints.  At the examination, the Veteran reported having experienced pain for many years in both shoulders.  However, x-rays showed no evidence of bone or joint pathology in either of the Veteran's shoulders, and the Veteran demonstrated full range of motion in both of his shoulders.  The diagnosis entered was simply one of arthralgias in both shoulders.

Arthralgia of the shoulder is synonymous with shoulder pain (arthralgia is defined as "[p]ain in a joint, especially one not inflammatory in character."  Stedman's Medical Dictionary 149 (27th ed. 2000)).  Arthralgia is not considered a chronic disability for VA disability purposes, as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Veteran was denied service connection for his shoulders in a January 1992 rating decision.  

In March 1997, the Veteran attempted to reopen his previously denied claim, reporting that he continued to have problems with his shoulders.  The claim was denied by a June 1997 rating decision as it was not shown that the Veteran was receiving any treatment for his shoulders.

In August 1997, the Veteran wrote a letter indicating that he had recalled receiving treatment for his shoulder during service, and he submitted several service treatment records.  Specifically, in a record from May 1978, the Veteran complained of pain in his right shoulder for a week that was assessed as tendonitis.  X-rays suggested tendonitis or bursitis.  In January 1990, the Veteran presented for treatment of right shoulder pain after sleeping on his shoulder and he was diagnosed with an acromioclavicular ligament strain.

The Veteran's claim was denied in a January 1998 rating decision, as his service treatment records were already contained in the claims file, but there was still no medical evidence of a current shoulder disability linked service.  Similar conclusions were made in subsequent rating actions dated in June 2003, and January 2004.  

In June 2007, the Veteran wrote a letter again requesting service connection for his shoulders, although he did not provide any additional evidence about his shoulders.  

The Veteran then submitted a treatment record from January 1998 indicating that he was having right shoulder pain when he would sleep on his right shoulder.  However, the medical professional noted that there was no shoulder instability or dislocation and the Veteran had full range of motion and good strength.  It was thought that the Veteran had shoulder impingement.  X-rays showed a questionable posterior osteophyte, but were otherwise unremarkable.  The medical professional also noted that the Veteran was a weight lifter.

In July 2007, the Veteran wrote another letter suggesting that VA had not closely considered his letters and treatment records.  Several months later, in November 2007, the Veteran was provided with a VA examination of his shoulder.  The examiner noted that the Veteran had difficulty remembering when he actually began to have pain in his right shoulder, but he suggested that it was around 1970.  The Veteran indicated that sometimes he had limited duty of no heavy lifting, but he reported that he continued to perform pull-ups and push-ups over the next 20 years.  He stated that his shoulder was so painful that he could not lift his arm in 1970 and in the late 1980s and he recalled being prescribed light duty.  The Veteran denied any specific shoulder injury during service, and the examiner noted that the Veteran was very vague in his assertion that his current right shoulder condition was continued from his military service.  The examiner explained that the Veteran was unable to provide a clear history, despite her attempt to explain the purpose of the interview and to ask questions in different ways.  The Veteran reported that he currently had pain all the time.  The Veteran partially blamed the rifle kick against his right shoulder.  The Veteran was also reportedly unable to tell the examiner if he had pain in his left shoulder only stating "not like my right."  The examiner found no obvious deformity in either shoulder, and noted neither warmth nor redness.  She noted that the Veteran had equal difficulty in obtaining and maintaining flexion and abduction in either shoulder to 90 degrees, but she indicated that he was eventually able to achieve 170 degrees of forward flexion bilaterally with grimace and guarding.  The Veteran was unable to demonstrate more than 90 degrees of adduction.  The examiner diagnosed the Veteran with bilateral shoulder tendinitis/limited range of motion.  She stated that despite the service treatment record noting bursitis in 1978, the Veteran served until 1991.  She noted that there was no evidence of bony disease shown on x-rays in 1991 or at the time of the examination.  She opined that she could not find a current condition of the Veteran's right shoulder that was associated with the Veteran's military service.

In December 2007, the examiner completed an addendum indicating that just as with the Veteran's right shoulder, she was unable to associate any left shoulder disability with the Veteran's military service.

In August 2008, the Veteran transferred his care at VA to Kentucky.  It was noted that he had a history of osteoarthritis or degenerative joint disease in a number of joints, including his shoulders, but no actual shoulder treatment was provided to actually determine the presence of a current shoulder disability in either shoulder.    

The Veteran testified at a hearing before the Board in February 2011 that he believed that his shoulders should be service connected.  It was argued that the Veteran's service treatment records showed a diagnosis of bursitis in the right shoulder and pain in his left shoulder.  While the Veteran acknowledged that he was never diagnosed with a chronic shoulder disability in service, he maintained that pain began on active duty and never resolved.  He stated that he now has arthritis in his shoulder.  The Veteran indicated that the first time his elbows and shoulders went out was in 1966 when stationed at the U.S. Embassy in Cypress.

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, it has not been disputed that the Veteran experienced shoulder and other joint pain in service.  This is evident from the service treatment records and separation physical that were all of record and considered at the time of the Veteran's previously denials.  However, as noted above, in-service complaints or injury alone is insufficient to establish service connection.  Rather, not only does one need an in service injury, but also needed is evidence of a current disability linked to service, and pain alone, without an underlying disability is not considered a disability for VA purposes.  

The Veteran's claim was previously denied because the physical examination he received immediately after service did not find evidence of a chronic shoulder disability that was related to or otherwise caused by his military service.

While the Veteran has continued to seek service connection for bilateral shoulder disabilities, the fact remains that he has not actually presented evidence of a shoulder disability that has been linked to his time in military service.  The Veteran has reported the presence of shoulder pain, and he continues to report episodes of shoulder pain in statements and at a hearing before the Board.  However, the fact remains that the Veteran has not actually submitted any material evidence that relates a chronic shoulder disability to his time in service.  

The Veteran was provided with a VA examination in 2007, but after reviewing the claims file (and making specific note of the Veteran's complaints of shoulder pain in service), examining the Veteran, and considering his contentions (which have not changed since the time of that examination), the examiner concluded that the Veteran did not have a shoulder disability in either shoulder as a result of his lengthy time in military service.

Thus, while the Veteran has continued to argue that he had shoulder pain in service and has experienced continued pain, this testimony was well-known when his claim was last finally denied in 2004.  As such, his repeated statements do not constitute new evidence.  Additionally, the VA examination that was obtained and addressed the current state of the Veteran's shoulders, does not raise a reasonable possibility of substantiating the Veteran's claim in that the examiner expressly concluded that the Veteran did not have a chronic shoulder disability as a result of his military service.

As such, the criteria for reopening the Veteran's claim have not been met, and his claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in July 2007 and December 2009, which informed the Veteran of all the elements required by the Pelegrini II Court of Appeals for Veterans Claims, as well as how effective dates and disability ratings are calculated.  Additionally, the letters informed the Veteran of what "new" and "material" meant in the context of his claim, and it offered an explanation of why his claim was previously denied.  No argument has been advanced regarding any notice failure.  

VA treatment records have been obtained, as have numerous service treatment records.  Additionally, the Veteran testified at two hearings before the Board. 

The Veteran also was provided VA examinations (the reports of which have been associated with the claims file).  These examinations covered the Veteran's elbows and shoulders.  There is no evidence indicating that there has been a material change in the severity of his elbows since his July 2010 VA examination; and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria and to determine whether service connection was warranted.  

Additionally, no argument has been advanced regarding any failure in the duty to assist.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right elbow disability is denied.

A rating in excess of 10 percent for a left elbow disability is denied.

New and material evidence having not been presented to reopen a claim of entitlement to service connection for a bilateral shoulder disability, the Veteran's previously denied claim is not reopened, and the appeal is denied.  


REMAND

At his hearing before the Board, the Veteran asserted that his back was painful.  The Veteran's representative argued that a new VA examination was warranted, because the Veteran had recently experienced some incapacitating episodes.  The Veteran specifically testified that his back went out the day before Thanksgiving and caused him to be bed ridden for between four and six weeks.  The Veteran indicated that his back remained painful and had caused him to quit working as a truck driver.

A review of VA treatment records confirms that the Veteran was seen for back complaints in November 2010, and as such, a current evaluation of the Veteran's lumbar spine disability should be accomplished.  In addition, because the Veteran has continue to complain of radiating pain, the examination also should address whether a neurologic impairment is now associated with the service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lower back disability.  The Veteran's claims file should be provided to the examiner and a   complete rationale should be provided for any opinion expressed.
 
The VA examiner should expressly determine in degrees the range of motion of the Veteran's back and should fully describe any pain, weakness, excess fatigability, and incoordination present in the Veteran's back during range of motion testing.  To the fullest extent possible, the VA examiner should express any functional loss in terms of additional degrees of limited motion of the back due to pain, weakness, etc.  

The VA examiner should also address whether the Veteran has intervertebral disc syndrome, and if so, to what extent the Veteran has been prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome.

The examiner should also determine whether the Veteran has any neurologic impairment as a result of his lower back disability, (including radiculopathy), addressing the Veteran's complaints of radiating pain into his lower extremities. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


